Citation Nr: 1403590	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to a disability rating in excess of 10 percent for left ear hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Veresink, Patricia


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to TDIU is part of the Veteran's claim for a higher rating for hearing loss.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  As such, this issue is set forth on the title page.

The Veteran's bilateral hearing loss and TDIU claims are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right ear hearing loss is causally and etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his right ear hearing loss is causally and etiologically related to his noise exposure during service.  The Veteran served on an air craft carrier and was exposed to significant noise.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board acknowledges that the Veteran's current level of right ear hearing loss meets the criteria for a hearing loss disability for VA purposes.  The Veteran's auditory threshold in the frequencies of 500, 1000, 3000, and 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  The critical question is therefore whether such hearing loss is the result of military service.  

The Veteran's hearing upon entry into service was normal.  Upon separation from service, although the Veteran's right ear audiogram findings did not show hearing loss for VA purposes, the results showed a threshold shift.  

In this case there are medical opinions both for and against the claim.  Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Veteran's private audiologist noted in February 2009 that he has known him for more than 40 years.  He noted that it has been well documented in his medical service record that he suffered a certain degree of hearing loss that occurred during his time of active military duty.  In addition he attested that following his active service, the Veteran's initial hearing loss has been slowly progressive.  In March 2009 another audiologist found that there is significant evidence of noise-induced hearing loss in bother ears.  She noted his history of traumatic noise exposure while in the military.  The Veteran noted that he would experience ear pain with an immediate reduction in hearing after exposure.  The Veteran's symptoms after noise exposure are consistent with a threshold shift in hearing resulting in permanent hearing damage.  The examiner noted that noise-induced hearing loss is cumulative and often does not become apparent until years after the exposure.    

The Board acknowledges the October 2008 VA examiner who found that the Veteran's entry examination was unreliable.  He also noted that the Veteran's right ear hearing was within normal limits at separation.  The examiner did not specifically provide an opinion regarding the Veteran's right ear.  He also did not address the question of a threshold shift during service.  Therefore, the Board finds this opinion to be inadequate.  

Based on this evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that his right ear hearing loss is causally or etiologically related to service.  Therefore, service connection for right ear hearing loss is warranted

ORDER

Service connection for right ear hearing loss is granted.  


REMAND

The Board notes that the Veteran was granted service connection for right ear hearing loss, which results in a rating of bilateral hearing loss.  Rating of the right ear hearing loss in the first instance falls under the jurisdiction of the agency of original jurisdiction.  As the left ear hearing loss rating is now inextricably intertwined with the right ear hearing loss, the Board finds that a remand of the issue is warranted to allow the RO to rate the combined bilateral hearing loss.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).

As to the TDIU the Veteran asserts that he is unable to work due to his bilateral hearing loss in combination with his service-connected tinnitus.  Because the evaluation of the Veteran's bilateral hearing loss will impact this determination, the Board finds the issue is inextricably intertwined with his remanded bilateral hearing loss claim and thus the Board must defer its consideration of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support of his claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his bilateral hearing loss and his other service-connected disabilities, and in particular his tinnitus, on his ability to work.

3.  After obtaining any pertinent, outstanding records, afford the Veteran a VA audiological examination to evaluate the current nature and severity of his bilateral hearing loss.  The claims folder should be made available to the examiner for review before the examination.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on his employability.  

The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss. 

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Then rate the Veteran's bilateral hearing loss in the first instance and thereafter adjudicate whether a TDIU is warranted.  Then, unless the benefit sought on appeal is granted in full, issue the Veteran with a Supplemental Statement of the Case addressing the combined bilateral hearing loss.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


